     Case: 1:19-cv-00087-NAB Doc. #: 22 Filed: 04/20/20 Page: 1 of 5 PageID #: 809



                            UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF MISSOURI
                               SOUTHEASTERN DIVISION


DENNIS GALLAGHER, II,                                )
                                                     )
             Plaintiff,                              )
                                                     )
        v.                                           )      Case No. 1:19-CV-87 NAB
                                                     )
ANDREW SAUL,                                         )
Commissioner of Social Security,                     )
                                                     )
             Defendant.                              )


                                MEMORANDUM AND ORDER

         This matter is before the court on Plaintiff’s Application for Attorney’s Fees Under the

Equal Access to Justice Act, 28 U.S.C. § 2412 (“EAJA”) and Motion for Bill of Costs. [Docs. 19,

20.] Plaintiff requests attorney’s fees in the amount of $4,533.75, at the rate of $193.75 per hour

for 23.40 hours of work in 2019 and 2020. Plaintiff also requests costs in the amount of $400.00.

Defendant Andrew M. Saul, Commissioner of Social Security, does not object to Plaintiff’s request

for attorney’s fees, nor the amount requested. [Doc.21.] Based on the following, the Court will

award Plaintiff attorney’s fees in the amount of $4,533.75 and costs in the amount of $400.00.

I.       Factual and Procedural Background

         Plaintiff Dennis Gallagher filed this action, pursuant to 42 U.S.C. § 405(g) for judicial

review of the final decision of Defendant denying Plaintiff’s application for disability insurance

benefits under the Social Security Act. [Doc. 1.] On November 15, 2019, the Court issued a

Memorandum and Order and Judgment in favor of Plaintiff pursuant to sentence four of 42 U.S.C.

§ 405(g). [Docs. 17, 18.] Plaintiff filed a request for attorney’s fees under the EAJA and a Motion
 Case: 1:19-cv-00087-NAB Doc. #: 22 Filed: 04/20/20 Page: 2 of 5 PageID #: 810



for Bill of Costs on January 29, 2020. [Docs. 19, 20.] Defendant filed a response to both motions

on January 30, 2020. [Doc. 21.]

II.     Standard of Review

        “A court shall award to a prevailing party. . . fees and other expenses . . . incurred by that

party in any civil action (other than cases sounding in tort), including proceedings for judicial

review of agency action, brought by or against the United States in any court having jurisdiction

of that action, unless the court finds that the position of the United States was substantially justified

or that special circumstances make an award unjust.” 28 U.S.C. § 2412(d)(1)(A).

        A party seeking an award of fees and other expenses must (1) submit to the court an

application for fees and other expenses which shows that the party is a prevailing party and eligible

to receive an award; (2) provide the amount sought, including an itemized statement from any

attorney or expert witness representing or appearing on behalf of the party stating the actual time

expended and the rate at which fees and other expenses were computed; (3) allege that the position

of the United States was not substantially justified; and (4) make the application within thirty days

of final judgment of the action. 28 U.S.C. § 2412(d)(1)(B). The determination of whether the

position of the United States was substantially justified shall be determined on the basis of the

record made in the action for which the fees are sought. Id. “In sentence four [remand] cases, the

filing period begins after the final judgment (“affirming, modifying, or reversing”) is entered by

the Court and the appeal period has run so that the judgment is no longer appealable.” Melkonyan

v. Sullivan, 501 U.S. 89, 102 (1991) (citing 28 U.S.C. § 2412(d)(2)(G) (“Final judgment” means

a judgment that is final and not appealable.”)).

        “It is well-settled that in order to be a prevailing party for EAJA purposes, plaintiff must

have received some, but not necessarily all, of the benefits originally sought in his action.”



                                                   2
 Case: 1:19-cv-00087-NAB Doc. #: 22 Filed: 04/20/20 Page: 3 of 5 PageID #: 811



Stanfield v. Apfel, 985 F.Supp. 927, 929 (E.D. Mo. 1997) (citing Swedberg v. Bowen, 804 F.2d

432, 434 (8th Cir.1986)). Obtaining a sentence four judgment reversing the Secretary’s denial of

benefits is sufficient to confer prevailing party status. Shalala v. Schaefer, 509 U.S. 292, 302

(1993).

III.      Discussion

          In this action, the Court finds that Plaintiff has demonstrated that an award of attorney’s

fees under the EAJA is appropriate in this matter. First, Plaintiff is a prevailing party in this action,

because he has obtained a reversal of the Commissioner’s denial of his application for benefits.

[Doc. 18.]

          Second, Plaintiff’s application for attorney’s fees is reasonable.         Plaintiff requests

attorney’s fees in the amount of $4,533.75 at the rate of $193.75 per hour for 23.40 hours of work

in 2019. Plaintiff includes an itemized statement from his attorney stating the actual time expended

and the rate at which the attorney’s fees were computed. Therefore, the Court will award Plaintiff

attorney’s fees for a total of 23.40 hours of work.

          The EAJA sets a statutory limit on the amount of fees awarded to counsel at $125.00 per

hour, “unless the court determines that an increase in the cost of living or a special factor, such as

the limited availability of qualified attorneys for the proceedings involved, justifies a higher fee.”

28 U.S.C. § 2412(d)(2)(A)(ii). “In determining a reasonable attorney’s fee, the court will in each

case consider the following factors: time and labor required; the difficulty of questions involved;

the skill required to handle the problems presented; the attorney’s experience, ability, and

reputation; the benefits resulting to the client from the services; the customary fee for similar

services; the contingency or certainty of compensation; the results obtained; and the amount

involved.” Richardson-Ward v. Astrue, 2009 WL1616701, No. 4:07-CV-1301 JCH at *1 (E.D.



                                                   3
 Case: 1:19-cv-00087-NAB Doc. #: 22 Filed: 04/20/20 Page: 4 of 5 PageID #: 812



Mo. June 9, 2009). “The decision to increase the hourly rate is at the discretion of the district

court.” Id. at *2. “Where, as here, an EAJA petitioner presents uncontested proof of an increase

in the cost of living sufficient to justify hourly attorney’s fees of more than [$125.00] per hour,

enhanced fees should be awarded.” Johnson v. Sullivan, 919 F.2d 503, 505 (8th Cir. 1990).

        Plaintiff’s counsel cited evidence from the U.S. Department of Labor, explaining the

change in the cost of living from 1996 when the $125.00 hourly limitation became effective and

2019. Defendant does not contest the hourly rate, the total fee request, nor the number of hours

itemized in the invoice. Upon consideration of these facts, the Court finds that the hourly rate,

number of hours expended, and a total fee award of $4,533.75 is reasonable. As alleged by

Plaintiff, the Court finds that the Defendant’s position was not substantially justified. Plaintiff’s

application for fees was timely filed. Therefore, the Court will award Plaintiff $4,533.75 in

attorney’s fees at the rate of $193.75 per hour for 23.40 hours of work in 2019.

        Plaintiff has submitted an affidavit assigning any award he may receive under the EAJA to

his counsel of record. The EAJA requires that the attorney’s fee award be awarded to the

prevailing party, in this case the Plaintiff, not the Plaintiff’s attorney. Astrue v. Ratcliff, 560 U.S.

586, 591 (2010) (the term “prevailing party” in fee statutes is a “term of art” that refers to the

prevailing litigant (citing 42 U.S.C. § 2412(d)(1)(A)). Awards of attorney fees to the prevailing

party under the EAJA are “subject to a [g]overnment offset to satisfy a pre-existing debt that the

litigant owes the United States.” Ratcliff, 560 U.S. at 589. Any award for attorney’s fees must be

subject to any government offset, even if the Plaintiff has assigned his right to the award to his

attorney. Therefore, the Court will direct the Commissioner to make Plaintiff’s attorney’s fee

award payable to Plaintiff as directed below, subject to any pre-existing debt Plaintiff owes to the

United States.



                                                   4
 Case: 1:19-cv-00087-NAB Doc. #: 22 Filed: 04/20/20 Page: 5 of 5 PageID #: 813



       Plaintiff also seeks reimbursement of the filing fee in the amount of $400.00. A judgment

for costs, may be awarded to the prevailing party in any civil action brought by or against the

United States or any agency thereof in any court having jurisdiction of such action. 28 U.S.C.

§ 2412(a)(1). “A judgment for costs when taxed against the United States shall, in an amount

established by statute, court rule, or order, be limited to reimbursing in whole or in part the

prevailing party for the costs incurred by such party in the litigation.” Id. Based on the foregoing,

the Court will award Plaintiff costs in the amount of $400.00 for reimbursement of the filing fee.

IV.    Conclusion

       Based on the foregoing, the Court will award Plaintiff attorney’s fees in the amount of

$4,533.75 and costs in the amount of $400.00.

       Accordingly,

       IT IS HEREBY ORDERED that Plaintiff’s Application for Attorney’s Fees Under the

Equal Access to Justice Act is GRANTED. [Doc. 19.]

       IT IS FURTHER ORDERED that the Social Security Administration shall remit to

Plaintiff, attorney’s fees in the amount of $4,533.75, subject to any pre-existing debt that the

Plaintiff owes the United States and the check should be mailed to Plaintiff’s counsel at The

Parmele Law Firm, P.C., 1505 E. Bradford Parkway, Springfield, Missouri 65804.

       IT IS FURTHER ORDERED that Plaintiff’s Motion for Bill of Costs is GRANTED and

costs in the amount of $400.00 shall be remitted to Plaintiff to be paid from the Judgment Fund

administered by the United States Treasury. [Doc. 20.]



                                                  NANNETTE A. BAKER
                                                  UNITED STATES MAGISTRATE JUDGE

Dated this 20th day of April, 2020.

                                                 5
